Case: 22-146     Document: 5      Page: 1     Filed: 06/30/2022




           NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

               In re: JOHN J. BUCKSHAW,
                          Petitioner
                   ______________________

                         2022-146
                  ______________________

   On Petition for Writ of Mandamus to the United States
Court of Appeals for the Federal Circuit.
                 ______________________

                      ON PETITION
                  ______________________

PER CURIAM.
                         ORDER
     John J. Buckshaw petitions for “writs of mandamus
and prohibition directed [to] the United States District
Courts over several states to compel rulings on motion[s]
for a stay of state court proceedings against execution of anti
competitive arrest warrants, motions to quash said arrest
warrants, to prohibit denial of petitions for writs of habeas
corpus,” “to prohibit remand of the removal of criminal
prosecutions from the state courts to the federal courts,”
and “to compel the district court to rule on the pre trail [sic]
motions.” ECF No. 2 at 8.
    The All Writs Act provides that the federal courts “may
issue all writs necessary or appropriate in aid of their
Case: 22-146     Document: 5     Page: 2    Filed: 06/30/2022




2                                            IN RE: BUCKSHAW




respective jurisdictions and agreeable to the usages and
principles of law.” 28 U.S.C. § 1651(a). As that statute
makes clear, however, the Act is not itself a grant of juris-
diction. See Clinton v. Goldsmith, 526 U.S. 529, 534–35
(1999). Mr. Buckshaw’s submission does not reference any
specific agency or trial court action that could eventually
be subject to this court’s jurisdiction on direct appeal under
28 U.S.C. § 1295 that would give us jurisdiction to consider
a mandamus request. We therefore dismiss his petition.
    Accordingly,
    IT IS ORDERED THAT:
    The petition is dismissed.
                                   FOR THE COURT

June 30, 2022                      /s/ Peter R. Marksteiner
   Date                            Peter R. Marksteiner
                                   Clerk of Court